Citation Nr: 0314181	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the feet and little and ring fingers, left-hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from July 1952 through 
December 1955.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, prepared in December 1999 and issued to 
the veteran in January 2000.  That rating decision denied 
entitlement to service connection for residuals of a cold 
injury to the feet and to the little and ring fingers, left-
hand.  In January 2000, the veteran submitted a notice of 
disagreement, and a statement of the case (SOC) was prepared 
and sent later that same month.  In February 2000, the 
veteran submitted a timely substantive appeal.


REMAND

The veteran's claim was adjudicated, and a timely substantive 
appeal submitted, prior to March 2000.  The veteran requested 
a personal hearing, and that hearing was conducted in 
December 2000.  The RO determined that additional development 
should be conducted, but did not issue another SOC or 
supplemental SOC (SSOC) until September 2002.  

On November 9, 2000, about a month before the veteran's 
personal hearing but after the SOC had been issued, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The change in the law is applicable to this claim.

The September 2002 SSOC (which was titled as an SOC and was 
dated in January 2000 on the pages following the cover sheet, 
which was correctly dated in September 2002) was the first 
notification the veteran received of the enactment of the 
VCAA.  The veteran thereafter submitted additional evidence, 
and the RO provided a May 2003 letter which advised the 
veteran that he had up to one year to submit additional 
evidence.

Under the circumstances, given the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board cannot, at this time, decide the case.  The 
Board must remand the claim to afford the veteran due process 
of law as defined by the Federal Circuit decision.  

Additionally, the Board notes that, following the issuance of 
the most recent SOC or SSOC in the case, the veteran 
submitted clinical evidence which includes an opinion that it 
is "inconclusive" to say that the veteran's current 
disability following transmetatarsal amputation, right foot, 
is not related to a cold injury in service.  It is the 
Board's opinion that, under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was enacted during the pendency of this appeal, 
VA should afford the veteran medical examination for the 
purpose of providing medical opinion as to the likelihood 
that the veteran's disability following transmetatarsal 
amputation, right foot, is etiologically related to a cold 
injury incurred in service.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should specifically advise the 
veteran of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claim, and 
the RO should specifically advise the 
veteran as to when that period ends.

2.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which 
might assist him to establish his claim, 
and should obtain any VA treatment 
records or private treatment records not 
yet associated with the claims files 
which the veteran believes may be 
relevant.  The veteran should be advised 
that any clinical records which reference 
a cold injury in service, particularly 
clinical records proximate to service, 
would be particularly persuasive to 
establish his claim.

3.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the incurrence of a 
cold injury in service, including letters 
he wrote which referenced such injury, 
statements from fellow former service 
members, and the like. 

4.  The veteran should be afforded VA 
examination as necessary to determine 
whether the veteran has: (a) disability 
of the ring and little fingers, left 
hand, and of the left foot; and, (b) to 
obtain opinions as to the likelihood, 
specifically, whether it is at least as 
likely as not that: (i) current right 
foot disability following 
transmetatarsal amputation is related to 
a cold injury to the right foot incurred 
in service; (ii) a current left foot 
disorder, if a left foot disorder is 
present, is related to a cold injury to 
the left foot incurred in service; (iii) 
a current disorder of the ring and 
little fingers, left hand, if a disorder 
of those fingers is present, is related 
to a cold injury to the left hand 
incurred in service. 
Send the claims folder to the examiner 
for review of pertinent documents.  The 
examiner should state in the examination 
report that pertinent documents were 
reviewed.  The examiner should conduct 
any diagnostic testing necessary.  The 
examiner should review relevant service 
and/or post-service clinical records and 
conduct examination as necessary.
5.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required.  The RO should 
undertake any further development deemed 
appropriate.  After completing all 
appropriate development, the RO should 
readjudicate the claim for service 
connection.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


